DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              LOUIS ANDREOLI and CATHERINE ANDREOLI,
                             Appellants,

                                    v.

   DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee of the
 INDYMAC INDX MORTGAGE LOAN TRUST 2005-AR10, MORTGAGE
  PASS-THROUGH CERTIFICATES SERIES 2005AR10 UNDER THE
    POOLING AND SERVICING AGREEMENT DATED MAY 1, 2005,
                          Appellee.

                              No. 4D16-2130

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Mark    E.    Polen,    Judge;    L.T.   Case     No.
2012CA018975XXXXMB.

  Thomas Erskine Ice of Ice Appellate, Lake Worth, for appellants.

   Diana B. Matson and Joshua R. Levine of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, JJ., and BUCHANAN, LAURIE, Associate Judge.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.